 



Exhibit 10(i)
SYSCO CORPORATION
2005 NON-EMPLOYEE DIRECTORS STOCK PLAN
                     STOCK OPTION AGREEMENT
     Under the terms and conditions of the Sysco Corporation 2005 Non-Employee
Directors Stock Plan, (the “Plan”), a copy of which is incorporated herein by
reference, Sysco Corporation (the “Corporation”) grants to «FirstName»
«LastName» (the “Optionee”) the option to purchase                      shares
of the Corporation’s Common Stock, $1.00 par value, at the price of
$                     per share, subject to adjustment as provided in the Plan
(the “Option”).
     This Option shall be for a term of                      years commencing on
the date of grant set forth below and ending on                     , and shall
be subject to the Terms and Conditions of Stock Option attached hereto and
incorporated herein by reference.
     Under the terms of the Plan, this Option is not an incentive stock option,
therefore, it will not be governed by Section 422 of the Internal Revenue Code
of 1986, as amended.
     This Option is subject to all the terms and conditions set forth in the
Plan and Terms and Conditions of Stock Option, and is accompanied by the
Corporation’s Prospectus dated November 14, 2005.
     Granted as of                                          .

            SYSCO CORPORATION
      /s/ RICHARD J. SCHNIEDERS             Richard J. Schnieders
Chairman, Chief Executive Officer and President   

Page 1 of 2



--------------------------------------------------------------------------------



 



         

TERMS AND CONDITIONS OF NON-INCENTIVE STOCK OPTION
Non-Employee Directors
                                        
     1. In addition to the conditions set out in the Sysco Corporation 2005
Non-Employee Directors Stock Plan (the “Plan”), the exercise of your option is
contingent upon satisfying the provisions of this stock option grant.
     2.                      of the total number of shares covered by your
option will vest each year for                      years, as follows. This
option will expire at the close of business on
                                         .

  •   ___ on                          •   ___ on                          •  
___ on                     

     3. The vested portion of your option may be exercised at any time after it
vests, provided that at the time of exercise all of the conditions set forth in
the Plan and in this document have been met. No portion of your option may be
exercised prior to                                          .
     4. Please note that your option is nontransferable and may be exercised in
part or in whole only if the conditions set forth in the Plan and herein have
been fulfilled. Your stock option is in all respects limited and conditioned as
provided in the Plan, including, but not limited to, the following:

  (a)   Unless otherwise determined by the Board, your option will terminate on
the earlier of (i) the date of the expiration of the option or (ii) termination
of your service as a non-employee director. However, unless otherwise determined
by the Board, if (i) you serve out your term but do not stand for re-election at
the end thereof or (ii) you retire from service on the Board (for reasons other
than death) prior to the expiration of your term and on or after the date you
attain age 71, your option will remain in effect, continue to vest and be
exercisable in accordance with its terms as if you had remained a director of
the Corporation.     (b)   In the event of your death while you are a
non-employee director, all unvested options will vest immediately and your
options may be exercised by your estate, or by the person to whom such right
devolves from you by reason of your death, at any time within three years after
the date of your death; provided, however, that no option may be exercised after
the expiration of seven years from the date of grant.

     5. At the time or times when you wish to exercise your option, in whole or
in part, please refer to the provisions of the Plan dealing with methods and
formalities of exercising your option. If there is any variance or contradiction
between the provisions of the Plan and these Terms and Conditions of Stock
Option, the provisions of the Plan will prevail. In order to exercise your
options through attestation, you must use shares that you have held for at least
six months prior to exercise and that have not been used to exercise any other
option during such six-month period.

Page 2 of 2